                       IN THE UNITED STATES DISTRICT COURt
                    FOR THE WESTERN DISTRICT OF PENNSYLV,j\NIA
                                                                            !




  PROFESSIONAL, INC.,                                 )
                                                      )
                           Plaintiff,                 )
                                                      )
            vs.                                       )    Civil Action No. 3:l 7-cv-185
                                                      )    Judge Stephanie L. Haines
  PROGRESSIVE CASUAL TY INSURANCE                     )
  COMPANY,                                            )
                                                      )
                           Defendants.

                                            OPINION

       This is a case brought by Professional, Inc., d/b/a Professionals Auto Body ("Plaintiff'),

against Progressive Casualty Insurance Company ("Defendant") alleging claims for, inter alia,

breach of contract and bad faith. Plaintiff alleges that Defendant failed to make full payments to

Plaintiff for repairs and services rendered to customer vehicles. Presently before the Court is

Defendant's motion for permission to file a summary judgment motion and all supporting

documents under seal [Doc. 54]. Defendant also requests a waiver of the requirement to file

redacted copies of those documents, and further asks that the case be sealed indefinitely. The

parties subsequently filed a joint notice indicating that Plaintiff does not oppose the relief sought

in Defendant's motion [Doc. 56]. Nevertheless, for the reasons that follow, Defendant's motion

will be denied without prejudice.

       I.         Background

       On February 16, 2018, the Court, 1 pursuant to Federal Rule of Civil Procedure 26(c),

entered a protective order recognizing that discovery likely would invqlve the production of



       1
         The protective order was signed by the Honorable Kim L. Gibson. This case subsequently
was reassigned to this member of the Court [Doc. 53].
                                                 1
"confidential, proprietary, or private information" warranting special prtjtection [Doc. 36]. The
                                                                             I

protective order "does not confer blanket protection on all disclosures orjresponses to discovery,
                                                                             I

but affords protection from public disclosure of the information or it~ms that are designated

confidential pursuant to the Order" [Id. p. 1].       The order specifically recognizes that "the

protections conferred by this Order do not cover information that is in the public domain or

becomes part of the public domain through trial or otherwise." (emphasis added) [Id. p. 3].

       The order further provides that "[a]ll Confidential Material must be redacted before filing

or filed under seal" and identifies Local Civil Rule 5.2(H) as establishing the procedures that must

be followed when a party seeks permission from the court to file such material under seal [Id. at

5]. Rule 5.2(H) requires a party seeking to file any document under seal to obtain prior leave of

court for each document that is requested to be filed under seal, and further provides that a party

may file a document under seal only after obtaining an order of court.

       Pursuant to the terms of the protective order and Local Rule 5.2(H), Defendant now seeks

leave to file all of its summary judgment documents, to include the motion, the memorandum in

support, the statement of material facts and the exhibits, under seal on the ground that they all "are

comprised of and/or contain references to the confidential discovery" protected by the order.

       II.     Standard

       As the Third Circuit Court of Appeals recently has made clear, there are three distinct

standards to be applied when considering the confidentiality of documents.            In re Avandia

Marketing, Sales Practices and Products Liability Litigation, 924 F.3d 662, 670 (3d Cir. 2019).

When reviewing orders preserving the confidentiality of discovery materials pursuant to a

protective order issued under Rule 26(c), the Court is to apply the facto~s set forth in Pansy v.
                                                                                 I

Borough of Stroudsburg, 23 F.3d 772, 783-92 (3d Cir. 1994). Id. Ho*ever, when discovery



                                                  2
materials are filed as court documents, the more rigorous common law ri;ht of access standard is

to be applied in determining whether those documents may be filed und~r seal. Id. Finally, the

First Amendment right of public access attaches to, inter alia, civil trials. Id. (citing Publicker

Indus., Inc. v. Cohen, 733 F.2d 1059, 1061 (3d Cir. 1984)). Here, because Defendant seeks leave

to file summary judgment documents comprised of and containing confidential discovery material

under seal on the court record, the standard governing the common law right of access applies.

       The common law presumes that the public has a right of access to j:Udicial materials. Id. at

672. This right of access includes the right to attend court proceedings and to "inspect and copy

public records and documents, including judicial records and documents." Golden v. Forbes (In re

Cendant Corp.), 260 F.3d 183, 192 (3d Cir. 2001). A 'judicial record" is a document that "has

been filed with the court ... or otherwise somehow incorporated or integrated into a district court's

adjudicatory proceedings." Id. Once a document becomes a judicial re¢ord, a presumption of

access attaches. See id. at 192-93.

       The right of access is not absolute, however, and may be rebutted. Id. The party seeking

to overcome the presumption of access bears the burden of showing "'that the interest in secrecy

outweighs the presumption."' Avandia, 924 F.3d at 672 (quoting Bank of Am. Nat'! Tr. & Sav.

Ass'n v. Hotel Rittenhouse Assocs., 800 F.2d 339, 344 (3d Cir. 1986)). The movant must show

"'that the material is the kind of information that courts will protect and that disclosure will work

a clearly defined and serious injury to the party seeking closure."' Avandia, 924 F.3d at 672

(quoting Miller v. Ind. Hosp., 16 F.3d 549, 551 (3d Cir. 1994)).

       While not absolute, the presumption of access is strong. Thus, before finding that the

presumption has been overcome, a court must "articulate 'the compelling, ~ountervailing interests

to be protected,' make 'specific findings on the record concerning the eff¢cts of disclosure,' and



                                                 3
'provide[] an opportunity for interested third parties to be heard."' Id. at 672-3 (quoting In re
                                                                             1


                                                                              1




Cendant Corp., 260 F.3d at 194) (emphasis omitted; internal citations omhted).

          In addition, because "careful factfinding and balancing of competing interests is required

before the strong presumption of openness can be overcome by the secrecy interests of private

litigants," a court must "conduct[ ] a document-by-document review" of the contents of the

challenged documents." Id. (quoting Leucadia, Inc. v. Applied Extrusion Techs., Inc., 998 F.2d

157, 167 (3d Cir. 1993)).

          III.   Analysis

          The Court begins its analysis by recognizing that the "strong presunjiption of openness does

not permit the routine closing of judicial records to the public." Miller( 16 F.3d at 551. It is

indisputable that documents filed in connection with a motion for summary judgment are judicial

records. Avandia, 924 F.3d at 672.         Accordingly, a strong presumption of access to those

documents attaches and this Court must apply the exacting common law right of access standard

in determining whether to permit Defendant to file those documents under seal. Under that

standard, Defendant's motion is insufficient to overcome the presumption of public access.

          Defendant contends that the sealing of every summary judgment document in its entirety

is necessary because all of the documents are comprised of and contain confidential discovery

information encompassed by the protective order. This confidential discovery contains detailed

information about Defendant's proprietary claims handling policies amd procedures, which,

Defendant asserts, are unique and essential to maintaining a competitive edge over its competitors.

Defendant considers its confidential and proprietary business processes toi be "trade secrets" and
                                                                                  i


asserts that it will suffer irreparable harm if its confidential informationj is filed on the public

record.



                                                   4
        As an initial matter, the mere fact that confidential discovery is th~ subject of a protective
                                                                                I



order is insufficient in and of itself to overcome the presumption of wiblic access when that
                                                                                I



information is included in summary judgment documents filed on the ppblic record. See, e.g.,

Mine Safety Appliances Co. v. N. River Ins. Co., 73 F.Supp.3d 544,' 563 (W.D. Pa. 2014)

("[m ]eeting the good cause standard of Rule 26( c) cannot in itself provide the showing needed to

seal the submission of judicial records to be utilized in a formal adjudication of central issues in a

lawsuit") (citing Carnegie Mellon Univ. v. Marvell Tech. Grp., Ltd., No. CIV.A. 09-290, 2013 WL

1336204, at *4 (W.D. Pa. Mar. 29, 2013)). Rather, the more rigorous common law right of access

standard is to be applied in determining whether confidential discovery documents may be filed

under seal. Avandia, 924 F.3d at 670.

        Thus, even if the parties agree pursuant to a protective order that material exchanged during

discovery is confidential, the court nevertheless must closely scrutinize the materials filed in the

case "to determine whether the public right of access has been overcome in order 'to protect the

legitimate public interest in filed materials from ... protective orders agreed to by the parties for

their self-interests.' "Mine Safety Appliances Co., 73 F.Supp.3d at 563 (quoting Leucadia, 998

F.2d at 166). And this is so even where, as here, the opposing party does not object to the sealed

filing. It is the public's right of access that must be the starting point, and the scale is tipped at the

outset in favor of access. Avandia, 924 F.3d at 677.

        Moreover, in order to show that disclosure will work a serious injury under the common

law right to access standard, "specificity is essential," and "broad allegations of harm, bereft of

specific examples or articulated reasoning, are insufficient." Avandia, 924 F.3d at 673. Here,

Defendant's motion contains nothing more than a broad, vague, and co1nclusory allegation of

irreparable harm if its claim handling policies and procedures are filed in the public record that,



                                                    5
standing alone, is insufficient to overcome the presumption of public acce1.ss.

       Defendant further asserts that its claims handling policies are unique and essential to

maintaining a competitive edge. While it is true that courts may permissibly seal judicial records

"where they are sources of business information that might harm a litigant'$ competitive standing,"

Republic ofthe Philippines v. Westinghouse Elec. Corp., 949 F.2d 653,662 (3d Cir. 1991) (internal

quotation marks omitted), it is impossible for the Court to make that determination when

Defendant has not identified any specific information that it believes will harm its standing, but

instead seeks a blanket order sealing all of the summary judgment record in its entirety.

       In deciding whether to seal, Avandia requires this Court to conduct a document-by-

document review, and further requires the Court to articulate the interests to be protected, engage

in the balancing process and make specific findings on the record. 924 F.3d at 677. Here,

Defendant has provided the Court with nothing but conclusory assertions that the entire summary

judgment record will contain confidential business information, the disclosure of which will result

in unidentified irreparable harm. A blanket order sealing the summary judgment motion, the

supporting brief, the material statement of facts and all exhibits, in their entirety, clearly is not

warranted under these circumstances. See, e.g., Horsehead Corp. v. Omni Services, Inc., 2017 WL

11486398 (W.D.Pa., Aug. 18, 2017) (denying without prejudice motion for leave to file entire

summary judgment motion, brief and statement of material facts under seal based on unidentified

confidential documents).

       IV.     Conclusion

       The common law right of access "disallows the routine and perfunctory closing of judicial

records." Avandia, 924 F.3d at 677 (citing In re Cendant Corp., 260 F.3d at 193-94). For the

reasons set forth herein, the Court finds that Defendant's vague and conclusory assertions of



                                                 6
irreparable harm are insufficient to overcome the presumption of public aqcess to documents filed
                                                                              !




in a federal court. Accordingly, Defendant's motion for leave to file its motion for summary

judgment and all accompanying documents under seal will be denie(i without prejudice to

Defendant's right to seek leave to file limited and identifiable portions of the summary judgment

record under seal with sufficient specificity to allow this Court to undertak¢ the requisite analysis. 2

         An appropriate order will follow.




                                                        ~~
      ~

Dated:   JQ:OLlWJ\ 31, &ea                             ~tephanie L. Haines
                                                       United States District;Judge




         2 Recognizing that Defendant's summary judgment motion deadline is today, the Court
would be amenable to entertaining a motion for an extension of that deadli$ if Defendant chooses
to file one.
                                                   7
                                                                       i

                    IN THE UNITED STATES DISTRICT COURt
                 FOR THE WESTERN DISTRICT OF PENNSYLVtNIA


  PROFESSIONAL, INC.,                             )
                                                  )
                         Plaintiff,               )
                                                  )
           vs.                                    )   Civil Action No. 3:17-cv-185
                                                  )   Judge Stephanie L. Haines
  PROGRESSIVE CASUAL TY INSURANCE                 )
  COMPANY,                                        )
                                                  )
                         Defendants.



                                      ORDER OF COURT

       AND NOW, this 31 st day of January, 2020, for the reasons set forth in the accompanying

opinion, it is ORDERED that Defendant's motion for permission to file its motion for summary

judgment and supporting documents under seal [Doc. 54] hereby is denied without prejudice.




                                                        ~~~
                                                         ~es
                                                         United States District Judge




                                              I
